


PacificWave Partners Limited Announces Acquisition of Controlling Interest in
B4MC Gold Mines, Inc.




BEVERLY HILLS, CA, May 12, 2015 – PacificWave Partners Limited (PacificWave
Partners), an innovative global merchant bank and investment management firm,
announced that on May 12, 2015 it closed, on behalf of itself and a group of
private investors based in Europe, the acquisition of a controlling interest in
B4MC Gold Mines, Inc. (OTCQB: BFMC), a publicly traded Nevada corporation (the
Company).  The transaction consisted of (1) the purchase from one of the
Company’s shareholders of 26,023,800 shares of the Company’s common stock,
representing 61.3% of the outstanding shares, and (2) the purchase from the
Company of 248,976,200 newly issued shares.




The aggregate purchase price was $275,000 ($0.001 per share). A total of $45,000
of the purchase price is being held in escrow pending the performance of certain
closing conditions, including the requirement that the Company bring current its
required filings under the Securities Exchange Act of 1934. The proceeds paid to
the Company ($248,976.20) were used to repay certain outstanding liabilities of
the Company, for transaction costs and to fund a portion of the escrow. Other
terms of the transaction were not disclosed.  The Company is a publicly traded
shell corporation with no current operations.  




Henrik Rouf, Managing Director of PacificWave Partners, stated: “With the
acquisition of a controlling interest in B4MC Gold Mines, Inc., and the related
private financing, we now have a platform for the acquisition of an operating
company through a reverse merger or similar transaction.  We are currently in
the process of evaluating potential acquisition target companies in the global
environmental remediation markets and other market sectors.”




About PaciﬁcWave Partners




PaciﬁcWave Partners is a privately held global merchant bank and investment
management ﬁrm. The Company provides a wide range of ﬁnancial services to
privately held and publicly traded companies in the United States, Europe and
Asia. Services include investment management solutions for high-net-worth
individuals, assistance with private placements, reverse mergers and alternative
public offerings. Founded in 2004, the ﬁrm has representative ofﬁces in
worldwide.




Disclaimer – Forward Looking Statements and Restricted Securities




This press release contains “forward-looking statements” within the meaning of
Section 27A of the Securities Act of 1933, as amended, and Section 21E of the
Securities Exchange Act of 1934, as amended, and such forward-looking statements
are made pursuant to the safe harbor provisions of the Private Securities
Litigation Reform Act of 1995. “Forward-looking statements” describe future
expectations, plans, results, or strategies and are generally preceded by words
such as “may,” “future,” “plan” or “planned,” “will” or “should,” “expected,”
“anticipates,” “draft,” “eventually” or “projected.” You are cautioned that such
statements are subject to a multitude of risks and uncertainties that could
cause future circumstances, events, or results to differ materially from those
projected in the forward-looking statements, including the risks that actual
results may differ materially from those projected in the forward-looking
statements; projected events in this press release may not occur due to
unforeseen circumstances, various factors, and other risks identiﬁed in a
company's annual report on Form 10-K and other ﬁlings made by the Company.




The shares purchased form the Company were sold in reliance on the exemptions
provided by Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rules 504, 505, 506 and 903 thereunder.  These shares
will not be registered under the Securities Act of 1933 or any state securities
laws, and unless so registered, may not be reoffered or resold in the United
States absent such registration or an applicable exemption therefrom, or in a
transaction not subject to the registration requirements of the Securities Act
and other applicable securities laws.  




Media Contact: 




Henrik Rouf

Managing Director, PacificWave Partners Limited

+1 (310) 666-7500

info@pacificwavepartners.com




Information found on PacificWave Partners’ website and the website of B4MC Gold
Mines, Inc. is not incorporated by reference.



